Assuming the authority of the State Board of Housing or its successor to adopt section 31 of its Regulations of 1936 and subsequent amendments of like effect, we consider them inapplicable to the existing statutory tenancies of the tenants in these proceedings and that they may not operate to deprive the tenants of their rights under the Federal Housing and Rent Act of 1947 (U. S. Code, tit. 50, Appendix, § 1881 et seq.). It is not an obligation of their leases to surrender possession on attaining an income in excess of that which would allow them an original letting or renewal of their leases. Determination of the Appellate Term and the final orders of the Municipal Court in favor of the tenants are hereby unanimously affirmed, with costs to the respondents in all courts. Present — Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ. [191 Misc. 880, 874, affd. 191 Misc. 883.] [See post, p. 1055.]